Citation Nr: 1302529	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-00 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for type I diabetes mellitus ("DM") for the period prior to October 29, 2011, and an evaluation in excess of 40 percent from October 29, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to June 2006.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia, which granted the Veteran's claim of entitlement to service connection for DM and assigned an initial rating of 20 percent, effective July 1, 2006.  Thereafter, in an April 2012 rating decision, the Appeals Management Center ("AMC") granted an increased evaluation of 40 percent, effective October 29, 2011.  However, despite the assignment of an increased disability evaluation for the period from October 29, 2011, the issue remains in appellate status because a higher schedular rating is available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").  

The Board observes that the Veteran previously requested the opportunity to testify at a hearing before a Veterans Law Judge, and was scheduled to appear in August 2010.  However, he subsequently canceled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2012).

The Board further observes that, although the Veteran was initially service connected for diabetes mellitus, type II, following a letter from his private endocrinologist, who confirmed that he suffered from type I DM, his award of service connection was revised to reflect the correct diagnosis.  However, the VA rating criteria for the disease under 38 C.F.R. § 4.119, Diagnostic Code 7913, are the same for both type I and type II DM.

The Board has previously considered this claim.  In September 2011, the Board remanded the claim for additional development; specifically, to obtain treatment records and to afford the Veteran a new VA examination.  The claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The United States Court of Appeals for Veterans Claims ("Court") has held "that a remand by this Court or the Board confers on a veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Although the Board regrets the necessity of another remand, it nonetheless finds that such action is required.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

Lay evidence is competent to establish observable symptomatology.  However, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

A review of the record in this case reveals that in a December 2007 statement the Veteran's diabetic care provider, Dr. Margaret K. Girz, identified as a physician at the National Naval Medical Center in Bethesda, Maryland, noted the Veteran had experienced several hypoglycemic episodes in her office, at home, and in his work environment.  It was also noted that the Veteran's spouse was a registered nurse and that she had "thwarted paramedic and hospital visits with her interventions during hypoglycemic episodes."  Upon VA examination in December 2009 the Veteran reported that over the previous year he had been treated nine times at the Bethesda Naval Hospital for hypoglycemic reactions.  An October 2011 VA examination report noted that there had been no hospitalizations within the past 12 months, but that the Veteran had a "significant history of hypoglycemia" and that his co-workers had been trained to treat him at work.  Therefore, the Board finds that additional development is required for an adequate determination of the issue on appeal.

In April 2012, the Board remanded the Veteran's claim in order to attempt to obtain treatment records since July 2007.  The Board specifically stated that any records obtained should be associated with the claims folder and any negative reply should also be included in the claims folder.  In this case, although the Board notes that in a letter dated October 2011, the AMC requested that the Veteran sign and return VA Form 21-4142, "Authorization and Consent to Release Information," for each private healthcare provider who treated him for his DM since July 2007, there are no private treatment reports of record nor any additional information as to VA attempts to obtain them (e.g., the records are unavailable, the Veteran failed to reply, etc.).  While VA has a duty to assist claimants in substantiating their claims, the Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Veteran is cautioned that he should make every effort to complete and return the forms necessary to obtain his treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide statements from his spouse and co-workers identifying the approximate dates and circumstances involving any care for a hypoglycemic reaction provided since July 2007 and to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment for his type I DM since July 2007.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts must be taken to obtain pertinent Federal department treatment records (i.e. National Naval Medical Center) to include those from Dr. Martha K. Girz, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed, undertake any additional action deemed warranted and then readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

